Citation Nr: 1704812	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder including posttraumatic stress disorder (PTSD) and nervousness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2015, the Veteran testified at a Travel Board hearing before the undersigned.  In July 2015 and May 2016, the Board remanded the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative have requested a new VA examination, noting that the Veteran believes he has PTSD, had service in combat, and has been awarded the Combat Infantryman Badge. 

The Board finds that a brief review is warranted.  The Veteran was examined by VA in March 2008 and April 2012 and those examination reports concluded that the Veteran did not have PTSD, but rather had a depressive disorder.  Several opinions have been provided, all by the same examiner.  In January 2014, this VA examiner indicated that there was no definite diagnosis of any mental condition in service, and the examiner could not find any records indicating any treatment for a mental condition until many years later, until 2007.  Therefore, the examiner concluded that the lack of continuity of any mental health treatment from service until 2007 did not substantiate any connection between his depressive disorder and the military. In September 2015, the same examiner opined there was no mention in the service treatment records (STRs) that the Veteran suffered from any emotional distress or depression in service.  His mental health problems began in 2007.  The examiner concluded that there was no relationship between his military service and his depression.  In May 2016, the examiner acknowledged that the Veteran actually made a report at separation.  Specifically, on his May 1969 Report of Medical History on service separation examination, the Veteran reported that he had, either at that time or previously, depression or excessive worry as well as nervous trouble.  Although the associated report of examination did not reveal any psychiatric abnormalities at that time, the narrative portion of the medical history report noted that the Veteran had "frequent anxiety."  The examiner indicated that the Veteran's report of being "concerned about his eye injury, depression or excessive worry did not constitute a symptological entity that would satisfy a diagnostic criteria of a clinical proportion."  He went on to state that there was no report of the Veteran seeking or receiving any mental health care or treatment during military service or immediately following discharge from military service.

The Board notes that the examiner did not comment on the separate finding by the examiner at separation that the Veteran had frequent anxiety.  Moreover, although the Veteran reported that he had "depression or excessive worry," the Veteran did not specify that it was due to eye injury, although that was assumed by the examiner.  That being noted, the Veteran did sustain shrapnel fragment wounds (SFWs) during combat, including to the eye (his SFWs are service-connected).  The examiner provided the same reasoning as he previously stated and as previously deemed by the Board as inadequate for his explanation that current psychiatric disability was not related to service.  That is, that the Veteran did not clinically have a psychiatric disorder during service and then the absence of treatment or diagnosis after service (for many years).  

Since the Veteran had combat service, his assertions that he had anxiety during service are accepted as credible and are actually documented on separation.  See 38 U.S.C.A. § 1154(b).  The question remains as to whether that anxiety as well as depression or excessive worry or nervous trouble is etiologically related to the current diagnosed of depressive disorder.  In light of the foregoing, the Board finds that another examination should be afforded to the Veteran rather than an addendum in light of this combat Veteran's request for another examination.  This examination should be conducted by an examiner other than the one who has provided the opinions from January 2014 onward if possible.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA mental health examination by an examiner who has not previously examined the Veteran.  The examiner should review the record.  The examiner should provide an opinion as the current diagnosis and if PTSD is present.

If the Veteran has PTSD, the examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's PTSD is related to his combat service/combat service injuries.

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's depressive disorder had its clinical onset during service or is related to any in-service disease, event, or injury.

The examiner should comment on the report of medical history at separation dated in May 1969 in which the Veteran reported depression or excessive worry as well as nervous trouble with a report made by the examiner that the Veteran had frequent anxiety; that he sustained combat-related injury; and that his statements are presumed accurate.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry. 

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

